Citation Nr: 0713932	
Decision Date: 05/11/07    Archive Date: 05/25/07	

DOCKET NO.  04-43 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from December 1975 to 
April 1982.  There was overseas service in Germany, but there 
was no combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) which denied both claims on appeal.  The veteran had 
requested and was scheduled for a Travel Board hearing to be 
conducted in September 2005, and he thereafter failed to 
appear for that hearing.  There is no further hearing 
request.  The Board notes that the veteran has recently 
requested an increased evaluation for his right shoulder 
disability, and this issue is referred back to the RO for 
appropriate action.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  A preponderance of the competent clinical evidence on 
file is against a finding that current tinnitus and right ear 
hearing loss were incurred or aggravated in service or are 
otherwise attributable to incidents of military service.


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation is applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in May 2003, 
prior to the issuance of the initial adverse rating decision 
now on appeal from December 2003.  This notice informed him 
of the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  At the time the veteran 
submitted this claim, it had already been determined that the 
majority of his service medical records had been lost by the 
medical facility at his last unit of assignment.  In pursuing 
his earliest claim following service separation, the veteran 
wrote that his records had been lost at the Army Hospital in 
Frankfurt, Germany.  Attempts were nonetheless made to obtain 
any available records from the National Records Personnel 
Center (NPRC) and two responses from that facility are 
negative.  The RO again attempted to obtain these records 
following this most recent claim, but no records were 
available.  The RO specifically notified the veteran of its 
unsuccessful attempt to obtain service medical records during 
the pendency of this appeal.  The veteran's service personnel 
records were collected for review.  At no time during the 
pendency of the appeal, did the veteran report that he had 
received any private treatment for hearing loss or tinnitus, 
so the RO was unable to assist him in collecting any evidence 
of this type.  The veteran was provided a VA examination with 
a review of the claims folder with a request for opinion 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).    The Board 
finds that VCAA has been satisfied to the extent possible.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system, which become manifest 
to a compensable degree within one year from the date of 
service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the diseases was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

For VA purposes, impaired hearing will not be considered to 
be a disability unless and until the auditory thresholds in 
any of the relevant frequencies for speech at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of these 
relevant frequencies are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

Analysis:  As above noted, the majority of the veteran's 
service medical records are unavailable, including any 
entrance or separation examinations.  The service personnel 
records do indicate that the veteran served as a tracked 
vehicle mechanic during his first enlistment, and as an 
antenna installer and light vehicle and power generator 
mechanic during his second enlistment.  His only overseas 
service was in Germany.  There was no combat service.

The veteran filed his initial claim for VA disability 
compensation the month he was separated from service in April 
1982.  There was no claim at this time for hearing loss and 
tinnitus.  A VA general medical examination conducted in 
April 1983 contained no complaints or findings with respect 
to hearing loss or tinnitus, and the ears were noted to be 
negative.  

The veteran filed his initial claim for service connection 
for hearing loss and tinnitus in May 2003, some 21 years 
after he was separated from service.  In this claim and other 
written statements, the veteran has argued his belief that 
his current hearing loss and tinnitus is attributable to his 
military occupation as a tank mechanic for three and one half 
years.  

The veteran was provided a VA examination with a review of 
the claims folder and request for opinion in November 2003.  
At this time, audiometric examination revealed that the 
veteran met the criteria for minimum required hearing loss 
for service connection purposes for the right ear only, but 
not the left.  Speech discrimination was noted to be 
96 percent bilaterally, and the diagnosis was a normal to 
mild sensorineural loss bilaterally.  The examination also 
indicated normal middle ear pressures and tympanic membranes, 
and there was no indication of any chronic or ongoing disease 
process of the ears.  The veteran reported to the examiner 
that he noticed bilateral hearing loss and tinnitus with an 
onset of about "two years ago."  Based upon the examination, 
and a review of the claims folder, the VA audiologist stated 
that it was unlikely that present hearing loss and tinnitus 
were related to military service, and this was based at least 
in part upon the veteran's report of only a two-year history 
of perceived hearing loss and tinnitus.  

The Board finds that a preponderance of the evidence of 
record is against the veteran's claims for both hearing loss 
and tinnitus.  It is unfortunate that no service medical 
records are available, but the Board notes that at no time 
during the pendency of the appeal has the veteran reported 
that he sought treatment for hearing loss or tinnitus, or 
that these records would otherwise document a hearing loss or 
tinnitus in service.  Indeed, the veteran sought VA 
disability compensation the same month he was separated from 
service in 1982, but there was no claim for these 
disabilities at that time or for many years thereafter until 
2003.  The veteran also provided no information regarding any 
earlier treatment or evaluation for hearing loss or tinnitus 
at any time from service separation in 1982 up until the time 
of his claim in 2003.  

At the time of the veteran's VA examination in November 2003, 
when the veteran was aged 48, his diagnosed normal to mild 
sensorineural hearing loss only met the threshold 
requirements for service connection purposes at 
38 C.F.R. § 3.385, for the right ear.  It is also noteworthy 
that the veteran only provided a two-year onset of both 
perceived hearing loss and tinnitus at the time of 
examination.  That is, the veteran reported that he first 
noticed hearing loss and tinnitus some 19 years after he was 
separated from service.  Post-service noise exposure is 
denied, but there is little to no objective evidence 
regarding the veteran's occupational and recreational 
pursuits following service separation.

The only competent clinical opinion on file from the November 
2003 VA audiometric examination is negative to the veteran's 
claims.  Although the veteran is certainly competent to 
provide a description of all subjective symptoms he may have 
experienced, he is not shown to have the requisite medical 
expertise to provide his own competent clinical opinion that 
hearing loss and tinnitus first objectively documented over 
20 years after service separation, is attributable to 
incidents of service many years earlier.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-494 (1992).  


ORDER

Entitlement to service connection for hearing loss and 
tinnitus is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


